DETAILED ACTION
This non-final Office action is responsive to the application filed November 28th, 2019. Claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/19, 2/8/21, and 8/3/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: paragraph 0046 refers to "the cell stack" as item 151, which is a typographical error that should refer to the cell stack as item 151B.  
Appropriate correction is required.

Claim Objections
Claims 3 and 8 objected to because of the following informalities:  
Claim 3 recites "the specifying the recommended time includes" which is a typographical error that should recite "specifying the recommended time includes"; 
Claim 8 recites “wherein the time is a time after a timing” which is a typographical error that should recite “wherein the time occurs after a time at which a temperature”; 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 9 (apparatus), and dependent claims 2-8, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 9 is directed to an apparatus (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward an equipment management method comprising: receiving, at an equipment management apparatus, from a fuel cell system, a state message including an information element indicating a state of the fuel cell system; and transmitting, at the equipment management apparatus, to a predetermined terminal, a notification message based on the state message, wherein the notification message includes an information element for specifying a recommended time for which maintenance of the fuel cell system is recommended to be executed (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are managing equipment by specifying a recommended time to perform maintenance of a fuel cell system, which is a function of the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are managing equipment by specifying a recommended time to perform maintenance of a fuel cell system, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-8 further narrow the abstract idea and are directed to further specifying the recommended time based on the state message including various information such as type of stop operation; type of operation state; temperature environment; abnormal parts of the fuel cell system; and installation time of the fuel cell system. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, a state message including an information element indicating a state of the fuel cell system; and transmitting, a notification message based on the state message” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an equipment management apparatus, from a fuel cell system; a predetermined terminal; a receiver; a transmitter” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-8 further narrow the abstract idea and dependent claims 3, 4, and 6 additionally recite “receiving the state message including an information element indicating a type of stop operation in which the fuel cell system is stopped; receiving the state message including an information element indicating a type of an operation state of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs; receiving the state message including an information element indicating an abnormal part of the fuel cell system in which an abnormality of the fuel cell system occurs” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “fuel cell system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “an equipment management apparatus, from a fuel cell system; a predetermined terminal; a receiver; a transmitter” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-8; and apparatus claim 9 recite “an equipment management apparatus, from a fuel cell system; a predetermined terminal; a receiver; a transmitter”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0035 and 0047 and Figures 1-3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, a state message including an information element indicating a state of the fuel cell system; and transmitting, a notification message based on the state message” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-8 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3, 4, and 6 additionally recite “receiving the state message including an information element indicating a type of stop operation in which the fuel cell system is stopped; receiving the state message including an information element indicating a type of an operation state of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs; receiving the state message including an information element indicating an abnormal part of the fuel cell system in which an abnormality of the fuel cell system occurs” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “fuel cell system” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tajima (U.S 2002/0192516 A1).
Claim 1
Regarding Claim 1, Tajima discloses the following:
An equipment management method comprising [see at least Paragraph 0002 for reference to the invention relating to  a distributed-type power generation system and a maintenance system and maintenance method utilizing the distributed-type power generation system; Paragraph 0021 for reference to the maintenance method watching or monitoring the operation status of each distributed power generation system which has a generator]  
receiving, at an equipment management apparatus, from a fuel cell system, a state message including an information element indicating a state of the fuel cell system [see at least Paragraph 0035 for reference to the managing apparatus successively acquiring the operation status of each distributed power generation system and diagnoses the status; Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel cell system to the managing apparatus; Paragraph 0048 for reference to the diagnosis table which displays the operation status of the distributed power system; Paragraph 0052 for reference to the operation status acquiring unit successively acquiring the operation status of each distributed power generation system; Figure 5 and related text regarding the managing apparatus containing item 72 ‘operation status acquiring unit’] 
transmitting, at the equipment management apparatus, to a predetermined terminal, a notification message based on the state message, wherein the notification message includes an information element for specifying a recommended time for which maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0035 for reference to the managing apparatus requesting the maintenance company to perform the maintenance in accordance with the degree of seriousness of necessary maintenance or the user by notifying the user terminal; Paragraph 0050 for reference to the maintenance information table including a column for parties to be notified; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
Claim 2
Regarding Claim 2, Tajima discloses the following:
specifying, at the equipment management apparatus, the recommended time based on the state message [see at least Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]  
Claim 4
Regarding Claim 4, Tajima discloses the following:
receiving of the state message includes receiving the state message including an information element indicating a type of an operation state of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs, and the specifying the recommended time includes specifying the recommended time based on the type of the operation state [see at least Paragraph 0035 for reference to the managing apparatus successively acquiring the operation status of each distributed power generation system and diagnoses the status; Paragraph 0048 for reference to the diagnosis table which displays the operation status of the distributed power system including process values; Paragraph 0050 for reference to the maintenance information table storing the diagnosis IDs and the information of the necessary maintenance corresponding to each diagnosis; Paragraph 0052 for reference to the operation status acquiring unit successively acquiring the operation status of each distributed power generation system; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Figure 6 and related text regarding item 80 ‘diagnosis table’; Figure 7 and related text regarding item 82 ‘maintenance information table’]  
Claim 5
Regarding Claim 5, Tajima discloses the following:
specifying the recommended time includes specifying the recommended time based on a temperature environment of the fuel cell system at a time point at which an abnormality of the fuel cell system occurs [see at least Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel system including the temperature of the fuel cell; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information] 
Claim 6
Regarding Claim 6, Tajima discloses the following: 
receiving of the state message includes receiving the state message including an information element indicating an abnormal part of the fuel cell system in which an abnormality of the fuel cell system occurs, and the specifying the recommended time includes specifying the recommended time based on the abnormal part [see at least Paragraph 0047 for reference to the maintenance information including the part in trouble or in failure; Paragraph 0050 for reference to the maintenance information table including a column for parts needed to be maintained; Paragraph 0054 for reference to information transmitted to the user terminal including replacement of a part; Paragraph 0056 for reference to the part name being informed to the maintenance company when it is possible to specify the cause and the countermeasure of the trouble or the part needs to be maintained in requesting the company to perform the countermeasure of the trouble of the maintenance; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information and the parts/appliances necessary for the maintenance] 
Claim 9
Regarding Claim 9, Tajima discloses the following: 
An equipment management apparatus comprising [see at least Paragraph 0034 for reference to the managing apparatus which controls and manages the distributed power generation system; Figure 1 and related text regarding item 20 ‘Managing Apparatus’; Figure 5 and related text regarding the Managing Apparatus] 
a receiver configured to receive, from the fuel cell system, a state message including an information element indicating a state of a fuel cell system [see at least Paragraph 0035 for reference to the managing apparatus successively acquiring the operation status of each distributed power generation system and diagnoses the status; Paragraph 0040 for reference to the communication unit transmitting the operation status of the fuel cell system to the managing apparatus; Paragraph 0048 for reference to the diagnosis table which displays the operation status of the distributed power system; Paragraph 0052 for reference to the operation status acquiring unit successively acquiring the operation status of each distributed power generation system; Figure 5 and related text regarding the managing apparatus containing item 72 ‘operation status acquiring unit’; Examiner notes the ‘operation status acquiring unit’ as analogous to the ‘receiver’]
a transmitter configured to transmit a notification message based on the state message, wherein the notification message includes an information element for specifying a recommended time for which maintenance of the fuel cell system is recommended to be executed [see at least Paragraph 0035 for reference to the managing apparatus requesting the maintenance company to perform the maintenance in accordance with the degree of seriousness of necessary maintenance or the user by notifying the user terminal; Paragraph 0050 for reference to the maintenance information table including a column for parties to be notified; Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (U.S 2002/0192516 A1) in view of Igarashi (U.S 2009/0214909 A1).
Claim 3
Regarding Claim 3, Tajima discloses the following:
the specifying the recommended time includes specifying the recommended time based on the type of operation [see at least Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, it does not disclose receiving of the state message includes receiving the state message including an information element indicating a type of stop operation in which the fuel cell system is stopped.
Regarding Claim 3, Igarashi discloses the following: 
receiving of the state message includes receiving the state message including an information element indicating a type of stop operation in which the fuel cell system is stopped [see at least Paragraph 0030 for reference to the controller using sensor signals to control each of the actuators in the fuel cell system when it starts, generates power, and stops; Paragraph 0031 for reference to the system ability to temporarily stop the power generation of fuel cells; Figure 3 and related text regarding the system’s ability to stop the power generation of a fuel cell] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the state message information of Tajima to include the stop operation information of Igarashi. Doing so would maintain a temperature for the fuel cell that will ensure high power generation efficiency, deterioration of power generation efficiency of the fuel cell due to a drop in temperature can be prevented, the amount of water condensation that occurs due to changes in the temperature and the occurrence of water obstruction can be suppressed, as stated by Igarashi (Paragraph 0053). 

Claim 8
Regarding Claim 8, Tajima discloses the following:
specifying the recommended time includes specifying a time as the recommended time [see at least Paragraph 0056 for reference to system setting several levels of notification which enables the maintenance company to plan its schedule by forecasting the time or the manpower required for maintenance; Paragraph 0061 for reference to the schedule managing unit planning the schedules of the operators by estimating the time required for the maintenance based on the notification levels or contents of the maintenance information; Paragraph 0062 for reference to the schedule managing unit inquiring at the user terminals the date and time when the users want to have the maintenance performed; Figure 6 and related text regarding item 82 ‘maintenance information table’ including column 232 identifying what party needs to be notified; Figure 9 and related text regarding the maintenance terminal containing item 94 ‘schedule managing unit’]
While Tajima discloses the limitations above, is does not disclose specifying the recommended time includes specifying a time as the recommended time, wherein the time is a time after a timing at which a temperature of the fuel cell system falls below a predetermined temperature.
Regarding Claim 8, Igarashi discloses the following:
the time is a time after a timing at which a temperature of the fuel cell system falls below a predetermined temperature [see at least Paragraph 0051 for reference to the fuel cell temperature detection/determination using the fuel cell temperature sensor to determine whether the target temperature is reached; Paragraph 0052 for reference to if the fuel cell temperature is more than the target temperature then the radiator fan is operated and the cooling-water pump is operated; Figure 5B and related text regarding S76 fuel cell temperature determination/ detection step]  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the fuel cell method of Tajima to include the predetermined temperature information of the fuel cell of Igarashi. Doing so would maintain a temperature for the fuel cell that will ensure high power generation efficiency, deterioration of power generation efficiency of the fuel cell due to a drop in temperature can be prevented, the amount of water condensation that occurs due to changes in the temperature and the occurrence of water obstruction can be suppressed, as stated by Igarashi (Paragraph 0053). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (U.S 2002/0192516 A1) in view of Kaku (U.S 2013/0211786 A1).
Claim 7
While Tajima discloses the limitations above, is does not disclose specifying the recommended time includes specifying the recommended time based on an installation environment of the fuel cell system.
Regarding Claim 7, Kaku discloses the following:  
specifying the recommended time includes specifying the recommended time based on an installation environment of the fuel cell system [see at least Paragraph 0016 for reference to the controller setting a first period between the maintenance time and the notification time based on the installation environment information input by the installation environment information inputting section; Paragraph 0064 for reference to the installation environment information inputting section obtaining the installation environment information; Paragraph 0065 for reference to the controller determining whether or not the maintenance time falls into the designated period based on the installation environment information; Figure 3 and related text regarding item S3 ‘Obtain Installation Environment Information’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the fuel cell method of Tajima to include the installation environment of Kaku. Doing so would allow maintenance to be performed at a more appropriate time, as stated by Kaku (Paragraph 0009). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 7250231 B2
Edlunch, David J.
Auxiliary Fuel Cell System
US 6772051 B2
Nagafuchi, Naoyuki et al.
Power Plant Operation Control System and a Power Plant Maintaining and Managing Method
US 20160351928 A1
Hoshi, Kiyoshi
FUEL CELL SYSTEM AND CONTROL METHOD FOR FUELD CELL SYSTEM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683